11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

City of Midland,                                * From the County Court at
                                                  Law No. 2 of Midland County,
                                                  Trial Court No. CC-14,397.

Vs. No. 11-13-00117-CV                          * April 17, 2014

M.T.D. Environmental, L.L.P.,                    * Opinion by Wright, C.J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Bailey, J., and McCall, sitting
                                                   by assignment)
                                                   (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is reversed in part, and judgment is rendered dismissing the
claims made in this lawsuit by M.T.D. Environmental, L.L.P. under the Prompt
Payment Act. We affirm as to the trial court’s jurisdiction to hear M.T.D.’s claims
under Chapter 271 of the Texas Local Government Code, and we remand that
portion of this case to the trial court for further proceedings consistent with this
opinion. The costs incurred by reason of this appeal are taxed against M.T.D.
Environmental, L.L.P.